DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US 2017/0162906 A1).
With respect to claim 1, Nakazawa teaches a negative electrode for a non-aqueous electrolyte secondary battery (para. [0261] - [0271]) having a negative electrode active material layer (para. [0263]) having a thickness of 150 μm or less - (para. [0797] teaches that the thickness of the current collector is preferably 1 μm or more; and para. [0725] teaches wherein the thickness of the negative electrode active material layer of one surface immediately before the liquid injection process of the nonaqueous electrolyte)/(the thickness of the current collector)” is preferably 150 or less), therefore, 150 / 1 = 150 um, which touches the instantly claimed range of 150 to 1500 μm -, formed on a surface of a current collector, wherein the negative electrode 3 (para. [0727]), which falls within the instantly claimed range of 0.60 g/cm3 to 1.20 g/cm3; and
the coated negative electrode active material particles/(resin-coated graphite) have a core-shell structure in which a shell portion made of the coating agent containing the coating resin and the conductive aid/(metal) (para. [0276]-[0277]) is formed on the surface of a core portion (graphite) made of the negative electrode active material (para. [0264]).
With respect to claim 2, Nakazawa teaches wherein a porosity of the negative electrode active material layer is 1% - 50% (para. [0328]), which encompasses the instantly claimed range of 40.8% or more 45.6% or less.
With respect to claim 3, Nakazawa does not teach wherein a tensile elongation at break of the coating resin is 10% or more in a saturated liquid absorbing state – however, since the negative electrode active material layer of Nakazawa teaches is as instantly claimed, as set forth above, then it would be obvious that the coating is capable of performing as instantly claimed.
With respect to claim 4, Nakazawa teaches wherein a content of a binder in the negative electrode active material layer is between 0.1% and 20% (para. [0735]), which overlaps with the instantly claimed range of 1% by mass or less with respect to a total solid content of 100% by mass.  
With respect to claim 5, Nakazawa teaches a non-aqueous electrolyte secondary battery (para. [0036]) comprising a power generating element including:
the negative electrode for non-aqueous electrolyte secondary battery according to claim 1, as set forth above; a positive electrode having a positive electrode active material layer including a positive electrode active material formed on a surface of a current collector (para. [0036] and [0378]); and
an electrolytic layer disposed between the negative electrode and the positive electrode (as the electrolyte is absorbed by the separator) (para. [0407] and [0422]).
With respect to claim 6, Nakazawa teaches wherein the negative electrode active material layer further includes a conductive member/(carbon) (para. [0271]), at least a part of the conductive member (carbon coating) forms a conductive path for electrically connecting a first main surface in contact with the electrolytic layer side of the negative electrode active material layer to a second main surface in contact with the current collector side, and the conductive path and the negative electrode active material are electrically connected to each other (para. [0351]) – it would be obvious that the conductive member/(carbon coating) would form a conductive path for electrically connecting a first main surface in contact with the electrolytic layer side of the negative electrode active material layer to a second main surface in contact with the current collector side, and the conductive path and the negative electrode active material are electrically connected to each other since the negative electrode active material particles comprise a graphite core coated with a conductive carbon layer (para. [0271]).
With respect to claim 7, Nakazawa teaches wherein the coating resin is at least one selected from the group consisting of a polyurethane resin and a polyvinyl-based resin/(polyvinylidene fluoride) (para. [0730]).
With respect to claim 8, Nakazawa teaches wherein a content of a binder in the negative electrode active material layer is between 0.1% and 20% (para. [0735]), which touches the instantly claimed range of 0.1% by mass or less with respect to a total solid content of 100% by mass.
With respect to claim 9, Nakazawa teaches wherein a content of a binder in the negative electrode active material layer is 0% by mass with respect to a total solid content of 100% by mass – Para. [0271] discloses wherein the carbon coating of the carbon-coated graphite would function as binder.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							7/15/2021Primary Examiner, Art Unit 1725